In the Missouri Court of Appeals
              Eastern District
SEPTEMBER 2, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED99475    STATE OF MISSOURI, RES V QUENTIN E. WALKER, APP

2.    ED99633 STATE OF MISSOURI, RES V JOHN MARSHALL, APP

3.    ED99917 STATE OF MISSOURI, RES V DORIAN ALEXANDER, APP

4.    ED100081 LARON SWOPES, APP V STATE OF MISSOURI, RES

5.    ED100192 STATE OF MISSOURI, RES V KINDRO OVERTON, APP

6.    ED100338 STATE OF MISSOURI, RES V DOMINIC HAMPTIOL, APP

7.    ED100410 ANDREW R. BAKER, RES V. JESSICA L. BAKER, APP

8.    ED100515 CINDY I. YOUNG, APP V STATE OF MISSOURI, RES

9.    ED100892 NANCY MOZEE, APP V ST LUKES HOSPITAL & DES, RES

10.   ED101223 IN THE INTEREST OF: B.K.H. AND B.L.A.H.



CORRECTION(S):

1.    ED100133   STATE OF MISSOURI, RES V TIM WASHINGTON, APP

2.    ED100371 SCHECK IND. CORP., APP V. TARLTON CORP, ET AL, RES

3.    ED101045 STATE OF MISSOURI, RES V KEITH SCHRAMEYER, APP